 PLUMBERS LOCAL 562 (CHARLES E. JARRELL CONTRACTING) 529United Association of Journeymen and Apprentices of the Plumbing and Pipefitting Industry of the United States and Canada, Local Union No. 562, AFLŒCIO and Charles E. Jarrell Contracting Company, Inc. and Sheet Metal Workers™ In-ternational Association, Local Union No. 36, AFLŒCIO, Party in Interest.  Case 14ŒCDŒ938 September 30, 1999 DECISION AND DETERMINATION OF DISPUTES BY CHAIRMAN TRUESDALE AND MEMBERS HURTGEN AND BRAME The charge in this Section 10(k) proceeding was filed on September 18, 1996,1 and amended on September 20, by Charles E. Jarrell Contracting Company, Inc. (Em-ployer), alleging that the Respondent, Pipefitters Local Union No. 562 (Pipefitters), violated Section 8(b)(4)(D) of the National Labor Relations Act by engaging in pro-scribed activity with an object of forcing the Employer to assign certain work to employees it represents rather than to employees represented by Sheet Metal Workers, Local Union No. 36 (Sheet Metal Workers). The hearing was held on October 4 before Hearing Officer Donald F. Jue-neman.2 The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board affirms the hearing officer™s rulings, find-ing them free from prejudicial error.  On the entire re-cord, the Board makes the following findings. I. JURISDICTION The Employer, a Missouri corporation with its princi-pal office in Earth City, Missouri, is engaged in the me-chanical design and installation of heating and air condi-tioning systems, and annually purchases and receives at its St. Louis, Missouri jobsites, directly from points lo-cated outside the State of Missouri, goods valued in ex-cess of $50,000.  The parties stipulate, and we find, that the Employer is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act and that Pipefitters and Sheet Metal Workers are labor organizations within the meaning of Section 2(5) of the Act.  II. THE DISPUTES A.  Background and Facts of the Disputes The Employer employs employees represented by Pipe-fitters and Sheet Metal Workers, and has contractual rela-tionships with each of the competing labor organizations through its membership in and assignment of its bargain-ing rights to separate multiemployer associations.  The collective-bargaining agreement between the Mechanical Contractors Association of St. Louis, Missouri, Inc. (MCA) and Pipefitters is effective from January 1, 1996, through May 31, 2000.  At the time of the hearing in this proceeding, the Sheet Metal and Air Conditioning Con-tractors National Association, St. Louis Chapter (SMACNA) and Sheet Metal Workers had agreed to con-tract terms for a new collective-bargaining agreement ef-fective May 1, 1996, through August 31, 2001, as a suc-cessor to the contract that expired April 30, 1996.  The new contract was being prepared for printing and final signatures, but, on instructions from SMACNA, the Em-ployer had already implemented the wage provisions.                                                                                                                        1 All dates are 1996, unless stated otherwise. 2 On October 18, 1996, the Board issued an order consolidating this case for briefing with Cases 14ŒCDŒ935, 14ŒCDŒ936, and 14ŒCDŒ937. 1.  Home Depot Project The Employer is a mechanical and heating and air conditioning subcontractor to S.M. Wilson at a project in Brentwood, Missouri, for the construction of a Home Depot store.  The subcontract required, in part, the instal-lation of six Co-Ray-Vac3 type infrared heating systems used to radiate and reflect heat to the ground near large door openings.   In August, the Employer began installation of the Co-Ray-Vac type systems, assigning the entire work to the Pipefitters.  On September 6, the Sheet Metal Workers filed a grievance with the Local Joint Adjustment Board for the Sheet Metal Industry (LJAB), contending that its contract had been violated by the assignment of the Co-Ray-Vac work to employees represented by Pipefitters.4  Only one of the Co-Ray-Vac units remained to be installed at the time the Employer received the grievance.  The Em-ployer™s treasurer, Prentiss Thomas Owens, testified that during a telephone conversation on September 16, Sheet Metal Workers™ business representative, John Lorson, claimed 50 percent of the hangers installation (used to hang the unit from the ceiling) and all of the reflecting shield installation.  Lorson denied ever discussing the Co-Ray-Vac work at the Home Depot jobsite during a tele-phone conversation with Owens.  While the Board does not make credibility findings in a Section 10(k) proceed-ing, ﬁ[a] conflict in testimony does not prevent the Board from proceeding with a determination of the dispute under Section 10(k).ﬂ5  In this regard, ﬁ[t]he Board is not charged with finding that a [Section 8(b)(4)(D) violation] did in fact occur, but only that reasonable cause exists for finding such a violation.ﬂ6 In any event, we note that the record reflects that the Sheet Metal Workers filed a grievance with the LJAB relating to the Co-Ray-Vac work at the Home Depot jobsite, as noted above.  The Employer made no change in its assignment of the Co-Ray-Vac work to the Pipefitters.  3 Co-Ray-Vac is a trade name that has become synonymous with a specific type of heating system regardless of the manufacturer of the system.  In the instant case, Re-Verber-Ray brand units were to be installed. 4 The grievance was pending at the time of the hearing. 5 Laborers Local 334 (C.H. Heist Corp.), 175 NLRB 608, 609 (1969). 6 Id. 329 NLRB No. 54  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 530On September 17, the Employer received, by fax (and 
subsequently by mail), a letter from Pipefitters™ business 
manager, Jim O™Mara, advising the Employer that any 
reassignment of the Co-Ray-Vac work would constitute a 
contract repudiation and would be met with a strike.  On 
or about September 17, Pipefitters™ business manager, 
Jim O™Mara, reportedly informed the Employer™s owner 

that any reassignment of the disputed work would be met 
with a possible strike or picketing. 
2. Bunzl-USA project 
The Employer contracted to install a small, ceiling 
mounted, self-contained, factory assembled, nonducted 
air conditioning unit for Bunzl-USA at its St. Louis 
County, Missouri facility.  Although the Employer has 
performed previous work for Bunzl, the contract at issue 
is for only one unit.  The Ceilair brand unit (often re-
ferred to as a ﬁLiebertﬂ type of unit), is nonducted.  Air 
drawn into the unit is expelled directly from the unit 
through baffles into the room below.  The Employer an-
ticipated that the work would 
start during the week after 
the hearing. 
During a telephone conversation occurring on or about 
September 18, the Employer™s treasurer, Owens, told 
Sheet Metal Workers™ busine
ss representative, Lorson, 
about the scheduled work at the Bunzl site and informed 
him that the Employer had assigned the work to its Pipe-
fitter employees.  During this telephone conversation, 
Lorson claimed one-half of the installation as part of a 
50/50 composite crew.  On September 26, Sheet Metal 
Workers filed a grievance with
 the LJAB, asserting that 
its contract had been violated by the assignment of the 
work to employees represented by Pipefitters.  The Em-
ployer continued to assign the work to employees repre-
sented by Pipefitters. 
On September 17, the Employer received, by fax (and 
subsequently by mail), a letter from Pipefitter™s business 
manager, Jim O™Mara, advising the Employer that any 
reassignment of the work to employees represented by 
Sheet Metal Workers would constitute a contract repu-
diation and would be met with a strike.  On or about Sep-
tember 17, Pipefitters™ business manager, Jim O™Mara, 

reportedly informed the Empl
oyer™s owner that any reas-
signment of the disputed work would be met with a pos-
sible strike or picketing. 
3. Fern Ridge office project 
At the Fern Ridge office project in Creve Coeur, Mis-
souri, the Employer was awar
ded a contract for, inter 
alia, the installation of a small, floor mounted, self-
contained, factory assembled, nonducted cooling unit in 
a computer room.  The unit consists of a refrigerant 
compressor with coils, fan, a
nd filter, and a box which is 
placed on the raised floor to 
discharge cool air directly 
into the area below the floor in order to pressurize that 
area and cool the computer r
oom.  The work was in pro-
gress at the time of the hearing and was expected to be 
completed shortly thereafter. 
On or about September 18, Sheet Metal Workers™ 
business representative, Lorson, informed the Em-
ployer™s treasurer, Owens, that Sheet Metal Workers 
claimed one-half of the installation as part of a 50/50 
composite crew.  On September 26, Sheet Metal Workers 

filed a grievance with the LJAB
 asserting that its contract 
had been violated by the assignment of the work to em-

ployees represented by Pipefitters.  The Employer con-
tinued to assign the work to employees represented by 
Pipefitters.  
On September 17, the Employ
er received by fax (and 
subsequently by mail), a letter from Pipefitters™ business 
manager, Jim O™Mara, advising the Employer that any 

reassignment of the work to employees represented by 
Sheet Metal Workers would constitute a contract repu-
diation and would be met with a strike.  On or about Sep-
tember 17, Pipefitters™ business manager, Jim O™Mara, 
reportedly informed the Empl
oyer™s owner that any reas-
signment of the disputed work would be met with a pos-
sible strike or picketing. 
B.  Work in Dispute 
The work in dispute involves the installation of reflec-
tor shields and hangers of 
a Co-Ray-Vac type heating 
system at the Home Depot store in Brentwood, Mis-

souri;7 the installation of a small, ceiling mounted, self-
contained, factory assembled, nonducted air-conditioning 
unit at the Bunzl-USA project in St. Louis County, Mis-
souri; and the installation of a small, floor mounted, self-
contained, factory assembled, nonducted air conditioning 
unit at the Fern Ridge office
 project in Creve Coeur, 
Missouri. C.  Contentions of the Parties 
The Employer contends that 
there is reasonable cause 
to believe that Pipefitters vi
olated Section 8(b)(4)(D) of 
the Act and therefore the Board must make a determina-
tion of the merits of the disputes.  The Employer con-
tends that the disputed work should be awarded to em-
ployees represented by Pipefitters based on the factors of 
employer preference and past practice, area and industry 

practice, relative skills, and economy and efficency of 
operations.  The Employer also refers to Pipefitters™ ar-
gument that Pipefitters™ collective-bargaining agreement 
includes all of the disputed work.  Relying on the fact 
that a similar dispute was at issue in 
Pipefitters Local 
562 (Systemaire
), 320 NLRB 124 (1995), the Employer 
                                                          
 7 At the hearing, the parties stipulated that the work assignment at 
the Home Depot jobsite concerns a Co-Ray-Vac type heating system 
rather than a backing system as described in the notice of hearing.  
Further, although the notice of hearing referred to the assignment of 
installing exhaust pipes to the Co-R
ay-Vac type system at the Home 
Depot jobsite, the exhaust flue installations were assigned, without 
dispute, to the Sheet Metal Worker
-represented employees.  Thus, the 
disputed work at the Home Depot jobsite includes only the installation 
of reflector shields and hangers of
 a Co-Ray-Vac type heating system. 
 PLUMBERS LOCAL 562 (CHARLES E. JARRELL CONTRACTING) 531additionally contends that the Board should issue a broad 
order with respect to the 
Co-Ray-Vac type heating sys-
tem. 
Pipefitters contends that the work in dispute was prop-
erly assigned to employees represented by Pipefitters 

and, relying on 
Systemaire,
 supra, contends that the 
Board should issue a broad order with respect to the Co-
Ray-Vac type heating system. 
Sheet Metal Workers contends
 that the notice of hear-
ing should be quashed, alleging that Pipefitters™ threats 

are a sham to invoke the Bo
ard™s authority and obtain a 
determination favoring the current assignment of the 
disputed work to employees represented by Pipefitters. 
Sheet Metal Workers further contends that the Em-
ployer™s failure to request Section 10(l) relief against 

possible threats by Pipefitters indicates that the threats 
were hollow and were not intended to be implemented.  
Sheet Metal Workers thus asserts that there is therefore 
no reasonable cause to believe that Section 8(b)(4)(D) 
has been violated. 
Sheet Metal Workers alternatively contends that, if the 
Board finds the statute app
licable and determines the 
disputes, the work should be awarded to employees it 
represents based on the factors of collective-bargaining 
agreement language, a 1956
 jurisdictional agreement 
between the two Unions, and a 1995 Sheet Metal Indus-

try National Joint Adjustment Board (NJAB) decision 

involving another employer. 
 Sheet Metal Workers addi-
tionally contends that the Board should issue a broad 
award with respect to all of 
the disputed work to employ-
ees represented by Sheet Metal Workers.
8 D.  Applicability of the Statute 
Before the Board may proceed with a determination of 
the disputes pursuant to Section 10(k) of the Act, it must 
be satisfied that there is reasonable cause to believe that 

Section 8(b)(4)(D) of the Act has been violated and that 
the parties have not agreed on a method for voluntary 
adjustment of the dispute.  
ﬁThis reasonable cause stan-
dard is substantially lower than that required to establish 
that the statute has in fact been violated.  In addition, the 
Board™s Section 10(k) procedure, unlike the unfair labor 
practice procedure, does not call for assessments of the 
credibility of witnesses
.ﬂ  Plumbers Local 562 (C & R 
Heating & Service Co.),
 328 NLRB No. 176, slip op. at 1 
(1999). 
                                                          
 8 Sheet Metal Workers filed a motion for oral argument.  This mo-
tion for oral argument is denied, as the record and briefs adequately 
present the issues and positions of the parties. Sheet Metal Workers also moved th
e Board to reopen the record in this case for inclusion of the Region
al Director™s letter of October 4 
denying Sheet Metal Workers™ request that Region 14 institute Sec. 
10(l) injunction proceedings against Pi
pefitters; in the alternative, Sheet 
Metal Workers moved the Board to take official notice of the Regional 

Director™s letter.  We deny Sheet Metal Workers™ motion to reopen the 
record, but take official notice of 
the Regional Director™s letter of Oc-
tober 4.  We find that it does not ef
fect the outcome of this Decision 
and Determination of Disputes. 
Pipefitters threatened in writing that if the work at the 
Home Depot, Bunzl-USA, or Fern Ridge office jobsites 
were reassigned, ﬁ[a]ny such reassignment would be 
considered a violation of 
the collective bargaining 
agreement going to the very 
heart of the agreement and, 
thus, would constitute a repudiation.  Any repudiation of 

the collective bargaining agreement would be met with a 

strike.ﬂ  Additionally, Owens testified that the Em-
ployer™s owner, Mike Jarrell, told him that Pipefitters™ 
business manager, O™Mara, informed Jarrell that, if the 
work at the Home Depot, Bunzl-USA, or Fern Ridge 
office jobsites were reassigned, the Pipefitters would 
possibly strike or picket.   
Sheet Metal Workers contends
 Pipefitters™ threats were 
shams.  As detailed above, however, the statements made 
by a representative of Pipefitters clearly constitute threats 
of economic action, and the Employer™s vice president 
testified that the Employer took the threats seriously.  

Apart from its assertions, Sheet Metal Workers has 
brought forth no evidence establishing that Pipefitters™ 
threats were not genuine or were made in collusion with 
the Employer.  See 
Plumbers Local 562 (C & R Heating 
& Service Co.)
, supra, slip op. at 1Œ2, and cases cited 
therein. In light of the above, we find reasonable cause to be-
lieve that a violation of Section 8(b)(4)(D) has occurred 

and that, as stipulated by the parties, there exists no 
agreed upon method for voluntary adjustment of the dis-
pute within the meaning of Section 10(k) of the Act.  
Accordingly, we find that the dispute is properly before 
the Board for determination. 
E.  Merits of the Disputes 
Section 10(k) requires the Board to make an affirma-
tive award of disputed work after considering various 

factors.  NLRB v. Electrical Workers IBEW Local 1212 

(Columbia Broadcasting
), 364 U.S 573 (1961).  The 
Board has held that its determination in a jurisdictional 
dispute is an act of judgment based on common sense 
and experience, reached by 
balancing the factors in-volved in a particular case.  
Machinists Lodge 1743
 (J.A. Jones
 Construction
), 135 NLRB 1402 (1962).  
The following factors are relevant in making the de-
termination of this dispute. 
1.  Certifications and coll
ective-bargaining agreements 
Neither Pipefitters nor Sheet
 Metal Workers has been 
certified by the Board as the 
collective-bargaining repre-
sentative of the employees performing the disputed work.  

Accordingly, this factor is not helpful in determining 
these jurisdictional disputes.   
As noted above, the Employer is signatory to a mul-
tiemployer collective-bargaining agreement with Pipefit-

ters, which is effective from January 1, 1996, through 
May 31, 2000.  As further noted above, at the time of the 
hearing in this proceeding
, SMACNA and Sheet Metal 
Workers had agreed to cont
ract terms for a new collec-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 532tive-bargaining agreement 
effective May 1, 1996, 
through August 31, 2001.  The new contract was being 
prepared for printing and final signatures, but the wage 
provisions had alread
y been implemented. 
Pipefitters™ agreement states that its terms apply to 
work by the signatory employers within the jurisdiction 

of Pipefitters, which is described in the contract to in-
clude, inter alia, 
 All piping, setting and hanging of all units and fixtures 
for air-conditioning, cooling, heating, roof cooling, re-
frigerating, ice making, humidifying, dehumidifying, 
dehydrating, by any method, and the charging and test-
ing, servicing of all work after completion. 
 Article 5, section 4 of Pipefitters™ agreement reserves 
to Pipefitters all ﬁwork . . . relating to new installation, 
reconditioning, or remodeling of heating, air condition-

ing . . . and like systems, in
clud[ing] all phases of the 
work.ﬂ  Article 5, section 7, reserves to Pipefitters ﬁthe 
fabrication and erection of all pipe-work for all mechani-
cal, residential, commercial, manufacturing, and mining 
purposes.ﬂ   
The expired agreement w
ith Sheet Metal Workers 
states that its terms apply to
 employees engaged in, inter 
alia,  the manufacture, fabrication, assembling, handling, 

erection, installation, dismantling, conditioning, ad-
justment, alteration, repairin
g and servicing of all fer-
rous or nonferrous metal work and all other materials 
used in lieu thereof and all air-veyor systems and air-
handling systems regardless of material used including 
the setting of all equipment 
and reinforcements in con-
nection therewith. 
 Among the types of sheet metal work specified as within 
Sheet Metal Workers™ jurisdiction is the following: 
Any and all types of sheet metal work specified for use 
in connection with or incidental to direct, indirect or 
other types of heating, ventilating, air conditioning and 

cooling systems. 
Sheet Metal Workers™ agreed-upon successor agree-
ment includes an addendum referring to the installation 
of ﬁall other types of heating systems including ﬁCo-Ray-
Vacﬂ and like radiation systems.ﬂ  The successor agree-
ment also includes an addendum referring to ﬁair condi-
tioning units, including raised floor computer room units 
regardless if duct connected or not.ﬂ 
In view of the above-quoted provisions of its collec-
tive-bargaining agreement with
 the Employer, we find 
that Pipefitters™ current collective-bargaining agreement 
arguably covers the disputed wo
rk at the three sites.  In view of the above-quoted provisions of its expired 
collective-bargaining agreem
ent with the Employer and 
the addenda contained in its agreed-upon successor agreement, we find that Sh
eet Metal Workers™ agreement 
arguably covers the work in 
dispute at the three sites.  
guably covers the work in dispute at the three sites.  Be-
cause both the Pipefitters™ and the Sheet Metal Workers™ 
collective-bargaining agreemen
ts reasonably can be read 
as covering the disputed work at the Home Depot jobsite, 
the Bunzl-USA jobsite, and the Fern Ridge Office pro-
ject jobsite, we find that
 the factor of collective-
bargaining agreements favors neither group of employ-
ees.9   2.  Employer preference and past practice 
a. Home Depot project 
A witness for the Employer stated that the Employer™s 
preference is to have the disputed work relating to the 

Co-Ray-Vac type heating system awarded to employees 
represented by Pipefitters. 
The record reflects that wh
ere the connecting natural 
gas pipes to fuel the burners are installed by employees 

represented by Pipefitters, the Employer™s past practice 
has been to use employees represented by Pipefitters to 
connect the reflecting shields and hang the units.  Ac-
cordingly, employer prefer
ence and past practice favor 
an award of the disputed work to employees represented 

by Pipefitters.   
b.  Bunzl-USA project 
A witness for the Employer stated that the Employer™s 
preference is to have the disputed work awarded to em-
ployees represented by Pipefitters. 
The record reflects that the Employer has installed 
similar air conditioning units in the past and where there 

is no duct work attached to 
the unit, as is the case at the 
Bunzl-USA project, the Employer™s past practice has 
been to assign that work to employees represented by 
Pipefitters.  Accordingly, employer preference and past 
practice favor an award of th
e disputed work to employ-
ees represented by Pipefitters. 
c.  Fern Ridge Office project 
A witness for the Employer stated that the Employer™s 
preference is to have the disputed work awarded to em-

ployees represented by Pipefitters. 
The record reflects that the Employer™s past practice 
has been to assign the installation of nonducted cooling 

units to employees represented by Pipefitters.  Accord-

ingly, employer preference and past practice favor an 
award of the disputed work to employees represented by 
Pipefitters. 
                                                          
 9 In finding that the factor of 
collective-bargaining agreements does 
not favor an award of the disputed
 work to employees represented by 
either the Pipefitters or Sheet Meta
l Workers, Member Brame considers 
only the Pipefitters™ current collective-bargaining agreement and the 
Sheet Metal Workers™ agreed-upon successor agreement.  See 
Laborers Local 210 (Concrete Cutting & Breaking)
, 328 NLRB No. 182, slip. 
op. at 2 (1999). 
 PLUMBERS LOCAL 562 (CHARLES E. JARRELL CONTRACTING) 5333.  Area and industry practice 
a. Home Depot project 
The Employer presented evidence, through witness 
testimony, that both area and industry practice is to as-
sign the installation of a Co
-Ray-Vac type system, in-
cluding the work in dispute, to employees represented by 
Pipefitters.  Accordingly, we 
find that the factor of area 
and industry practice favors an award of the disputed 
work to employees represented by Pipefitters. 
b.  Bunzl-USA project 
The Employer presented evidence
, through witness 
testimony, that both area and industry practice is to as-

sign the installation of nonducted air conditioning units 
to employees represented by Pipefitters.  Accordingly, 
we find that the factor of 
area and industry practice fa-
vors an award of the disputed work to employees repre-
sented by Pipefitters. 
c.  Fern Ridge Office project 
The Employer presented evidence, through witness 
testimony, that both the area 
and industry practice is to 
assign the installation of nonducted cooling units to em-
ployees represented by Pipefitters.  Accordingly, we find 
that the factor of area and 
industry practice favors an 
award of the disputed work to employees represented by 
Pipefitters. 
4.  Relative skills 
With respect to each jobsite
, the record shows that 
both employees represented by Pipefitters and employees 
represented by Sheet Metal Workers possess the neces-
sary skills to perform the work in dispute.  Accordingly, 
this factor does not favor an 
award of the work to either 
group of employees. 
5.  Economy and efficiency of operations 
a.  Home Depot project 
The Employer presented evidence that it is more eco-
nomical and efficient to assign
 the disputed work to em-
ployees represented by Pipefitters.  A witness for the 
Employer testified that, when employees represented by 
Pipefitters install and connect the natural gas pipes with 
seals, they may also position the units to benefit the pipe 
location, thereby improving economy and efficiency.  
Accordingly, we find that the factor of economy and 
efficiency of operations favo
rs an award of the disputed 
work to the employees re
presented by Pipefitters. 
b.  Bunzl-USA project 
The Employer presented evidence that it is more eco-
nomical and efficient to assign
 the disputed work to em-
ployees represented by Pipefitters.  A witness for the 
Employer testified that it is more efficient to use em-
ployees represented by Pipefitters because condensate 
lines attached to the unit ar
e installed by employees rep-
resented by Pipefitters; employees represented by Pipe-
fitters check the operation of the unit at start up; and, 
therefore, only one crew would be required.   
Accordingly, we find that the factor of economy and 
efficiency of operations favo
rs an award of the disputed 
work to employees represented by Pipefitters. 
c.  Fern Ridge office project 
The Employer presented evidence, through witness tes-
timony, that it is more econom
ical and efficient to assign 
the disputed work to the employees represented by Pipefit-
ters because employees represented by Pipefitters install 
condensate lines attached to the unit; employees repre-
sented by Pipefitters check the operation of the unit at start 
up; and, therefore, only one crew would be required.   
Accordingly, we find that that the factors of economy 
and efficiency of operations favors an award of the dis-
puted work to the employees represented by Pipefitters. 
6.  Interunion agreements 
The record includes a 195
6 agreement between the 
United Association of Journeymen and Apprentices of 
the Plumbing and Pipefitting Industry and the Sheet 
Metal Workers™ International Association.  The record 
also includes an April 5, 1966 addendum to the 1956 
interunion agreement. 
Article 1, Section 2 of the 1956 interunion agreement 
states:  The installation of completed and/or knock down pack-
age type heating and cooling units consisting of fans, 
filters, refrigeration condensing units, and dampers, 
with heating coils and/or cooling coils assembled 
therein, whether or not in connection with a duct sys-
tem, shall be unloaded and installed by a composite 
crew consisting of an equal number of [employees rep-
resented by Sheet Metal Workers and employees repre-
sented by Pipefitters], with the understanding  that the 
[employees represented by  Sheet Metal Workers] shall 
install any duct work in connection with the unit and 
[employees represented by Pipefitters] shall install all 
piping in connection with the units. 
 There is no conclusive evidence as to whether the 1956 

interunion agreement covers the disputed work at the Home 
Depot jobsite, the Bunzl-USA jobsite, or the Fern Ridge 
office project jobsite.  In addition, the record does not show 
that the Employer has agreed to be bound by the agreement 
between the Unions, or that the area and industry practice in 
fact conforms to the terms of the agreement.  Accordingly, 

the 1956 interunion agreement between Sheet Metal Work-
ers and Pipefitters does not favor an award of the disputed 
work at any of the jobsites to either group of employees.
10                                                           
 10 The 1995 National Joint Adjustment Board (NJAB) decision also 
referred to by Sheet Metal Workers involved a different employer and a 
different dispute from the disputes in 
the instant case.  Further, there is 
no evidence that Pipefitters agreed to be bound by that NJAB decision.  
Accordingly, the 1995 NJAB award in an unrelated dispute involving a 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 534Conclusions 
After considering all of the relevant factors, we con-
clude that employees represen
ted by Pipefitters are enti-
tled to perform the work in di
spute.  We reach this con-
clusion relying on the factor
s of employer preference and 
past practice, area and indus
try practice, and economy 
and efficiency of operations. 
In making this determination, we are awarding the 
work to employees represented by Pipefitters, not to that 
Union or its members.   
Scope of the Award 
The Employer contends that, based on the actions of 
Sheet Metal Workers and th
e Board™s decision in 
Pipefit-
ters Local 562
 (Systemaire)
, supra, a broad order with 
respect to the installation of Co-Ray-Vac type units is 

necessary to avoid similar jurisdictional disputes in the 
future.  Pipefitters contends that, based on the actions of 
Sheet Metal Workers and the Board™s decision in 
Syste-
maire,
 supra, the Board should issue a broad order with 
respect to the disputed work, particularly the Co-Ray-
Vac installation to avoid similar jurisdictional disputes in 
the future. 
The Board customarily declines to grant an areawide 
award in cases in which the charged party represents the 
employees to whom the work is awarded and to whom 
the employer contemplates 
continuing to assign the 
work.  See, e.g., 
Laborers Local 243 (A. Amorello & 
Sons)
, 314 NLRB 501, 503 (1994); 
Laborers (Paul H. 
Schwendener, Inc.)
, 304 NLRB 623, 625Œ626 (1991).  
                                                                                            
 different employer does not
 favor an award of the disputed work to 
either group of employees. 
Accordingly, we shall limit the present determination to 
the particular controversies that gave rise to these pro-
ceedings. DETERMINATION OF DISPUTES 
The National Labor Relations Board makes the follow-
ing Determination of Disputes: 
Employees of Charles E. Ja
rrell Contracting Company, 
Inc. represented by United Association of Journeymen 

and Apprentices of the Plumbing and Pipefitting Industry 
of the United States and Canada, Local Union No. 562, 
AFLŒCIO, are entitled to perform the work of installing 
reflector shields and hangers of the Co-Ray-Vac type 
heating system at the Home 
Depot project in Brentwood, 
Missouri. Employees of Charles E. Ja
rrell Contracting Company, 
Inc. represented by United Association of Journeymen 
and Apprentices of the Plumbing and Pipefitting Industry 
of the United States and Canada, Local Union No. 562, 
AFLŒCIO are entitled to perform the installation of a 
small, ceiling mounted, self-contained, factory assem-
bled, nonducted air conditioning unit at the Bunzl-USA 

project in St. Louis County, Missouri. 
Employees of Charles E. Ja
rrell Contracting Company, 
Inc. represented by United Association of Journeymen 
and Apprentices of the Plumbing and Pipefitting Industry 
of the United States and Canada, Local Union No. 562, 
AFLŒCIO, are entitled to perform the installation of a 

small, floor mounted, self-contained, factory assembled, 
nonducted air conditioning unit at the Fern Ridge Office 
project in Creve Coeur, Missouri. 
  